DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-26-2022 has been entered.

Claim Interpretation - 35 USC § 112(f)/6th ¶
The corresponding structure to the CEA unit recited in claims 3 and 19-20 is the GPS receiver and associated CEA algorithm (p. 9, line 5, p. 11, line 12), where the GPS receiver includes the tracking loop (104, 114, Fig. 1; p. 6, lines 17-18), and the tracking loop includes the CEA unit (208 in 114a, Fig. 2).


Claim Objections
Claim(s) 4 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 4, lines 8-14, "and, and" should be replaced by --and--.  
Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a)/1st ¶:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a)/1st ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
The originally-filed disclosure describes a GNSS receiver and a method of use of a GNSS receiver.  Now applicant claims a navigation receiver and a method of use of a navigation receiver. See the amendments to independent claims 1, 10, and 19.  The originally-filed disclosure never uses the term "navigation receiver".  The originally-filed disclosure always uses the term "Global Navigation Satellite System (GNSS) receiver" or "GNSS receiver" whenever the word "receiver" is used.  The technical field is describes the technical field as that of GNSS receivers (p. 2, lines 7-9) and the problem is described as a problem that affects GNSS receivers (p. 2, lines 12-13).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  See MPEP 2163.05 I(B).  However, no other species of navigation receivers is disclosed other than GNSS receivers.   
“Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. It extends only to that which is disclosed. While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification. The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, [the disclosure] must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought. ... the specification must contain an equivalent description of the claimed subject matter. A description which renders obvious the [claimed] invention ... is not sufficient.” -- Lockwood v. American Airlines Inc., 41 USPQ2d 1961 at 1966.
	
Allowable Subject Matter
Claim(s) 1-3 and 5-20 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter.
Claim(s) 4 would be allowable if amended to overcome the rejection(s) under 35 USC 112, and the objection(s), set forth in this Office Action, without the addition of new matter, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"a blanked correlator configured to receive one or more chip-edge accumulation (CEA) outputs and generate one or more blanked correlator values utilizing the one of more CEA outputs; and a phase estimator configured to generate, based a phase estimator output utilizing the blanked correlator values, where the phase estimator output is utilized to generate an estimated carrier phase multipath error".
quoted from claim 10, in combination with the claim as a whole:
	"receiving, at a blanked correlator, one or more Chip-Edge Accumulated (CEA) outputs from the tracking loop and generating one or more blanked correlator output utilizing the one of more CEA outputs; generating a phase estimator output utilizing the blanked correlator values, where the phase estimator output is utilized to generate an estimated carrier phase multipath error".
quoted from claim 19, in combination with the claim as a whole:
	"a blanked correlator configured to receive the one or more CEA outputs and generate a plurality of blanked correlator values utilizing the one of more CEA outputs,
 a running sum filter configured to sum the plurality of the blanked correlator values to generate a running-sum value, wherein each blanked correlator value (B) = BI+ BQ and wherein the running-sum value is calculated as: running-sum value = ΣBI+jΣBQ, wherein I is an in-phase component and Q is a quadrature component, and a phase estimator configured generate a phase estimator output based on atan(ΣBQ/ΣBI), wherein the phase estimator output is an estimated carrier phase multipath error when the blanked correlator operates as a monitoring correlator, and wherein the discriminator output is subtracted from the phase estimator output of the blanked correlator to generate the estimated carrier phase multipath error when the blanked correlator provides input to
the tracking loop".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648